Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-25 and 27-28 are objected to because of the following informalities:  
Claims 1-25, line 1 of each, “The polymer composition” should read “The laser activatable polymer composition”.
Claim 2, lines 2-3, “dielectric material” should be “the dielectric material”.
Claim 2, line 3, “laser activatable additive” should be “the laser activatable additive”.
Claims 20-25, line 1 of each, “the composition” should read “the laser activatable polymer composition”.
Claim 21, line 2-3, “thermotropic liquid crystalline polymers” should read “the at least one thermotropic liquid crystalline polymer”.
Claim 26, line 1, “the polymer composition” should read “the laser activatable polymer composition”.
In claim 27, line 2, “the part” should be “the molded part”.
Claim 28, lines 1-2, “the polymer composition” should be “the laser activatable polymer composition”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-17, 19-20, and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15-30, and 35-36 of U.S. Patent No. 11,258,184 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1, US ‘184 claims an antenna system comprising a polymer composition that comprises a polymer matrix containing at least one laser activatable additive, the polymer composition exhibiting a dissipation factor of about 0.1 or less, as determined at a frequency of 2 GHz (claim 1). US ‘184 further claims the polymer composition comprises a thermotropic liquid crystalline polymer (claim 13), a fibrous filler (claim 17), and a dielectric material (claims 19 and 30), and that the polymer composition exhibits a dielectric constant of about 4 or more, as determined at a frequency of 2 GHz (claim 35).
While US ‘184 does not claim that the polymer composition is laser activatable, since the polymer composition comprises laser activatable additive, it would inherently be laser activatable.
Regarding Claim 2, US ‘184 further claims the ratio of the weight percentage of the fibrous filler to the combined weight percentage of dielectric material and laser activatable additive is from about 0.05 to about 1 (claim 30).
Regarding Claims 6 and 7, US ‘184 further limits the laser activatable additive as presently claimed (claims 15-16).
Regarding Claims 8-17, US ‘184 further limits the dielectric material as presently claimed (claims 20-29)
Regarding Claim 19, US ‘184 further claims the fibrous filler includes glass fibers (claim 18).
Regarding Claim 20, US ‘184 further claims the polymer composition has a melt viscosity of from about 5 to about 150 Pa-s, as determined at a shear rate of 1,000 seconds−1 and a temperature of 350 °C (claim 36).
Regarding Claims 28-29, US ‘184 further claims a 5G antenna system comprising: a substrate, comprising the polymer composition, and at least one antenna element configured to transmit and receive 5G radio frequency signals, the at least one antenna element being coupled to the substrate (claim 1).
Claims 1, 3-20, 22-24, and 28-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20, 22-23, and 27-28 of co-pending Application No. 16/995,958. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claim 1, co-pending ‘958 claims an antenna system comprising a polymer composition comprising a dielectric material distributed within a polymer matrix, wherein the polymer matrix contains at least one thermotropic liquid crystalline polymer, and further wherein the polymer composition exhibits a dielectric constant of about 4 or more and a dissipation factor of about 0.3 or less, as determined at a frequency of 2 GHz (claim 27). Co-pending ‘958 further claims the polymer composition comprises a laser activatable additive (claim 18) and a fibrous filler (claim 21).
While US ‘184 does not claim that the polymer composition is laser activatable, since the polymer composition comprises laser activatable additive, it would inherently be laser activatable.
Regarding Claims 3-5, co-pending ‘958 further limits the thermotropic liquid crystalline polymer as presently claimed (claims 15-17).
Regarding Claims 6 and 7, co-pending ‘958 further limits the laser activatable additive as presently claimed (claims 19-20).
Regarding Claims 8-18, co-pending ‘958 further limits the dielectric material as presently claimed (claims 27 and 5-14).
Regarding Claim 19, co-pending ‘958 further claims the fibrous filler includes glass fibers (claim 22).
Regarding Claim 20, co-pending ‘958 further claims the composition has a melt viscosity as presently claimed (claim 23).
Regarding Claim 22, co-pending ‘958 further claims the composition exhibits dielectric constant as presently claimed (claim 2).
Regarding Claims 23 and 24, co-pending ‘958 further claims the composition exhibits dissipation factor as presently claimed (claims 3-4).
Regarding Claim 28, co-pending ‘958 further claims the antenna system comprises a substrate that includes the polymer composition and at least one antenna element configured to transmit and receive radio frequency signals, wherein the antenna element is coupled to the substrate (claim 27).
Regarding Claim 29, co-pending ‘958 further claims the radio frequency signals are 5G signals (claim 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 19-21, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yung at al. (US 2013/0106659).
Regarding Claim 1, Yung discloses a laser activatable thermoplastic composition that contains a thermotropic liquid crystalline polymer, dielectric material, laser activatable additive, and a fibrous filler (Abstract, para 0017). Yung discloses the average dielectric constant of the composition may be greater than about 4.4 and the dissipation factor is about 0.0150 or less, as determined by the split post resonator method at a frequency of 2 GHz (para 0042).
Given the overlap between the claimed composition and that disclosed by Yung, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to produce a composition that is both disclosed by Yung and is encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
Regarding Claim 2, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the weight ratio of the fibrous filler to the combined amount of the laser activatable additive and the dielectric material is from about 0.4 to about 2.0 (para 0005).
Regarding Claim 3, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the thermotropic liquid crystalline polymers may include aromatic polyesters containing monomer repeat units derived from 4-hydroxybenzoic acid (paras 0019 and 0021).
Regarding Claim 4, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the thermotropic liquid crystalline polymer having a total amount of repeating units derived from naphthenic hydroxcarboxylic and/or naphthenic dicarboxylic acids of about 10 mol. % or more (para 0006).
Regarding Claim 5, Yung discloses all the limitations of the present invention according to Claim 4 above. Yung further discloses the thermotropic liquid crystalline polymer having monomer repeat units derived from 2,6-naphthalenedicarboxylic acid, which may constitute from about 1% to about 25% of the polymer on a mole basis (para 0021).
Regarding Claim 6, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the laser activatable additive generally includes spinel crystals, having the same general formula as presently claimed (paras 0032-0035).
Regarding Claim 7, Yung discloses all the limitations of the present invention according to Claim 6 above. Yung further discloses the spinel crystals may be any of the compound presently claimed (para 0036),
Regarding Claim 19, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the fiber fillers may be glass fibers (para 0048).
Regarding Claim 20, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the thermoplastic composition may have a melt viscosity of from about 5 to about 100 Pa-s, determined at a shear rate of 1000 seconds-1 and a temperature of 350 °C (para 0053).
Regarding Claim 21, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the composition comprises from about 20 wt. % to about 80 wt. % of the thermotropic liquid crystalline polymer, from about 0.1 wt. % to about 30 wt. % of the laser activatable additive, from about 1 wt. % to about 50 wt. % of the dielectric material, and from about 5 wt. % to about 50 wt. % of the fibrous filler (para 0005).
Regarding Claim 25, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the composition may possess a Charpy notched impact strength from about 8 to about 50 kJ/m2 (para 0045).
Regarding Claim 26, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the thermoplastic composition may be molded into the desired shape of a substrate (para 0054).
Regarding Claim 27, Yung discloses all the limitations of the present invention according to Claim 26 above. Yung further discloses conductive elements may then be formed on the substrate using a laser direct structuring process to metalize the surface (para 0054).
Regarding Claim 28, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses an antenna structure comprising a substrate and one or more antennae formed on the substrate, wherein the substrate includes the thermoplastic composition (para 0007).
Claims 8-10, 14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yung as applied to claim 1 above, and further in view of Qi et al. (CN 105271389).
Regarding Claims 8-10 and 14, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the dielectric material may be titanium dioxide (para 0037), but does not disclose a volume resistivity.
Qi discloses titanium oxide power with volume resistivity of 15-35 ohm-cm (para 0023, line 175), which has excellent conductivity, whiteness, hiding power, weather resistance, and gloss when applied in plastics (para 0009).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yung to incorporate the teachings of Qi to use titanium oxide power with volume resistivity of 15-35 ohm-cm as the dielectric material in the composition. Doing so would provide excellent conductivity, whiteness, hiding power, weather resistance, and gloss.
Regarding Claims 22-24, While Young in view of Qi does not disclose the composition factor having a dielectric constant and dissipation factor after a temperature cycle as claimed, since Yung in view of Qi discloses a composition identical to that presently claimed, including dielectric material as presently claimed, the composition of Young in view of Qi would inherently exhibit dielectric constant and dissipation factor as presently claimed.
Claims 8-9, 11-14, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yung as applied to claim 1 above, and further in view of Du et al. (Science Direct, "Large-scale preparation of needle-like zinc oxide with high electrical conductivity").
Regarding Claims 8-9 and 11-14, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung does not disclose the volume resistivity of the dielectric material,  or the use of organic oxide whiskers.
Du discloses needle-like zinc oxide (i.e. zinc oxide whiskers) having volume resistivity of 20 ohm-cm or less (Abstract) where the zinc oxide is a high performance transparent electric filler (page 3135, 2nd column, 1st full paragraph).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yung to incorporate the teachings of Du and use the needle-like zinc oxide having volume resistivity of 20 ohm-cm or less as the dielectric material, because it is a high performance transparent electric filler.
Regarding Claims 22-24, While Young in view of Du does not disclose the composition factor having a dielectric constant and dissipation factor after a temperature cycle as claimed, since Yung in view of Du discloses a composition identical to that presently claimed, including dielectric material as presently claimed, the composition of Young in view of Du would inherently exhibit dielectric constant and dissipation factor as presently claimed.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yung as applied to claim 1 above, and further in view of Nashihata et al. (US 6,545,081).
Regarding Claims 8 and 15, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the dielectric material may comprise carbon particles (para 0041), but does not disclose the volume resistivity of the dielectric material.
Nashihata discloses a composition using carbon precursor having volume resistivity of 102 to 1010 ohm-cm in combination with conductive filler having volume resistivity of less than 102 ohm-cm (col 4, line 59 – col 5, line 2) in order to produce a composition  with excellent mechanical properties (col 4, line 57) where the volume resistivity has excellent reproducibility and low variation (col 5, lines 5-7).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yung to incorporate the teachings of Nashihata and use carbon precursor having volume resistivity of 102 to 1010 ohm-cm in combination with conductive filler having volume resistivity of less than 102 ohm-cm as the dielectric material. Doing so would produce a composition  with excellent mechanical properties, where the volume resistivity has excellent reproducibility and low variation.
Claims 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yung as applied to claim 1 above, and further in view of the evidence of Spahr et al. (Springer, "Carbon Black for Electrically Conductive Polymer Applications") and Huang (The Physics Factbook, "Resistivity of Aluminum Oxide").
Regarding Claims 8 and 16-18, Yung discloses all the limitations of the present invention according to Claim 1 above. Yung further discloses the dielectric material may comprise ceramic particles such as alumina (i.e. inorganic oxide insulative material) (para 0037) and carbon particles such as carbon black (i.e. electrically conductive material) (para 0041), and discloses the carbon black may comprise up to 8% by weight of the composition while the ceramic particles comprise 1-50% by weight of the composition (para 0041). This overlaps the claimed ratio (i.e. 15% alumina and 5% carbon black would have a ratio of 3).
Yung does not disclose the volume resistivities of the dielectric materials.
Spahr discloses most carbon blacks have volume resistivity of 0.01-100 ohm-cm (pg 7, lines 1-3). Therefore it would have been obvious to once of ordinary skill in the art to use carbon black in Yung with volume resistivity, including that claimed, in order to produce composition with desired conductivity.
As evidenced by Huang, alumina has volume resistivity of about 1014 ohm-cm (para 1, lines 4-5). 
Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yung as applied to claim 28 above, and further in view of Nair (US 2020/0219830).
Regarding Claim 29, Yung discloses all the limitations of the present invention according to Claim 28 above. Yung does not disclose 5G signals.
Nair discloses antenna unit (abstract) with 5G architecture which is capable of operating at high frequencies (para 0018) and  comprises substrates comprising liquid crystal polymers (para 0023). 
It would have been obvious to a person having ordinary skill in the art to modify Yung to incorporate the teachings of Nair and produce an antenna system for 5G applications comprising a substrate comprising the composition of Yung. This system would be capable of operating at high frequencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787